Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 1 of 8 PagelD: 5

EXHIBIT 1
 

Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 2 of 8 PagelD: 6

UNN SC 000694-19 08/08/2019 Pgtof3 Trans ID: SCP20191805346

 

 

 

 

 

 

 

 

 

 

 

 

e* 5 ON
SMALL CLAIMS SUMMONS AND RETURN OF SERVICE — PAGE 2
RECEIVeDye
NOTICE: This is a public document, which means the document as she Rian be available to the public upon request. ‘Therefore,
do not enter personal identifiers on it, such as Soci Uguorberpay yar isense number, vehicle plate number, insurance policy
number, active financial account number, or active credit card number. ,
P ' SON eet
Plaintiff or Plaintiff's Attorney Information: + “5 te ie ERT
Name: SHAUN GOURDINE = Perens ‘SUPERIOR COURT OF NEW JERSEY
NJ Attorney | D Number '“ LAW DIVISION, SPECIAL CIVIL PART
336 FULTON STTECIZABETH, NJ 07206 ————
Address: ~~"
Union COUNTY
Phone: {310}-714-2046 ext. 2 BROAD ST, ELIZABETH, NJ 07201
SHAUN GOURDINE (908)-787-1850 ext.
Plaintiff(s) by ff 4
versus Docket Number: IC sca
(to be provided by the court)
SYNCHRONY BANK/FRAUD UNIT
Defendant(s)
Defendant Information: Civil Action
Name: SYNCHRONY BANK/FRAUD UNIT
P.O. BOX 8726,DAYTON, NJ OH 45482-0278 SUMMONS
Address:
Phone: (877)-294-7880 ext. (Check one): (} Coutract [J Tort
wks . : 3,000.00
parce AS oarerneo YS Le. vise? Amount $_ ee os
MOICHECKEASHRECEIPTY (12 Tbe amr 1242 ere oe
OVP Attorney's Fees: $
TOTAL: $ 3,054.00

YOU MUST APPEAR IN COURT ON THIS DATE __ 8 aa ___. AND TIME Flam. C p.m.

OR THE COURT MAY RULE AGAINST YOU,

REPORT TO: Ct hin. 34 Bid re Ha Anaey

7 RETURN OF SERVICE (For Court Use Only)
Date Served: ie 4 { t

RETURN OF SERVICE IF SERVED BY COURT OFFICER

Docket Number

 

 

Date: Time: WM WF BM BF OTHER
HT WT AGE | HAIR MUSTACHE _—_— BEARD GLASSES
NAME: RELATIONSHIP:

 

 

Description of Premises

{ hereby certify the above to be true and accurate:

 

Special Civil Part Officer

Revised 06/13/2018, CN 1015]
Revised effective 9/1/2018 by 9/14/2018 Notice to the Bar, CN 10534 (Appendix XI-A (2))

page 9 of 9
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 3 of 8 PagelD: 7

UNN SC 000694-19 08/06/2019 Pq2of3 Trans ID SCP20191805346

SMALL CLAIMS SUMMONS AND RETURN OF SERVICE

 

THE SUPERIOR COURT OF NEW JERSEY
Law Division, Special Civil Part
SMALL CLAIMS SUMMONS

 

 

 

 

 

YOU ARE BEING SUED!
IF YOU WANT THE COURT TO HEAR YOUR SIDE OF THIS CASE, YOU MUST
APPEAR IN COURT. IF YOU DO NOT, THE COURT MAY RULE AGAINST YOU.
READ ALL OF THIS PAGE AND THE NEXT PAGE FOR DETAILS.

in the attached complaint, the person suing you (who is called «he plait) briefly tells the court
his or her version of the facts of the case and how much money he or she claims you owe You sre
cautioned that if you do not come to court on the trial date ta answer the complaint, you may lose
the case auComatically, and the court may give the plaintiff what the plaintiff ts asking for, plus interest
and court costs [fa judgment is entered against you, a Special Civil Part Officer may seize your money,
wages or personal property to pay all or pari of the judgment and the judgment ts valid for 20 years

You can do one or more of the following things:

| Come to court to answer the complam: You do not have to file a written answer. but if you
dispute the complaint and want the court to hear your side of the case, you must appear in court on the
date and at the time noted on the next page

AND/OR
2 Resolve the dispute You may wish to contact the plaintiffs lawyer, or the plainuff if the
plaintiff does not have a lawyer, to resolve this dispute. You do aot have to do this unless you want to.
This may avoid the entry of a judgment and the plaintiff may agree to accept payment arrangements,
which is something that cannot be forced by the court You will have to appear in court on the trial date
unfess a written agreement is reached and filed with the court
ANB/OR

3 Geta lawyer 1f you cannot afford to pay for.a lawyer, frec legal advice may be available by
contacting Legal Services at 908-354-4340 Ifyou can afford to pay a lawyer but do not know onc,
you may call the Lawyer Referral Services of your local county Bar Association at_908-353-4715

If you need an interpreter or an accommodation for a disability, you must notify the court immediately.

La traduccién al espadiol se encucntra af dorso de esta pagina.

Luadutl! Ul b—
— wich Se

Revised 09/04/2012, CN 10534-Engtish-Spanish (Appendix XI-A (2)) Page ( of 3
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 4 of 8 PagelD: 8

UNN SC 000694-19 08/06/2019 Pg3of3 Trans ID: SCP20191805346

 

EL TRIBUNAL SUPERIOR DE NUEVA JERSEY
Division de Derecho, Parte Civil Especial
NOTIFICACION DE DEMANDA DE
RECLAMACIONES MENORES

 

 

 

 

 

{LE ESTAN HACIENDO JUICIO!
SI UD. QUIERE QUE EL TRIBUNAL YEA SU VERSION DE ESTA CAUSA TIENE QUE
COMPARECER EN EL TRIBUNAL. SI NO COMPARECE, PUEDE SER QUE EL TRIBUNAL
DICTAMINE EN SU CONTRA. PARA LOS DETALLES, LEA TODA ESTA PAGINA Y LA QUE SIGUE.

En la demanda adjunta, la persona que fe esta haciendo juicio (que se Nama e/ demandanie) da al juez su
version breve de fos hechos del caso y la suma de dinero que alega que Ud le debe Se le advierte que si Ud.
no viene al tribunal en Ja fecha del juicio, es posible que pierda la causa automaticamente y ef tribunal
puede dar al demandante lo que pide mas intereses y costes. Si se registra una decisién en contrade Ud., un
Oficial de la Parte Civil (Special Civil] Part Officer) puede embargar su dinero, salario o bienes muebles para
pagar toda 0 parte de Ja adjudicacién y la adjudicacién tiene 20 aiios de vigencia,

Usted puede escoger entre las sigaientes opciones:

1. Venir al tribunal para contestar la demanda No hace falta que presente una contestacién escrita,pero
si Ud. disput la demanda y quiere que el jucz vea su versién de la causa, tiene que comparecer en eltribunal en
la fecha y a la hora notadas en la pagina que sigue

ADEMAS, O DE LO CONTRARIO, USTED PUEDE

2. Resolver fa disputa Ud. posiblemente quiera comunicarse con ¢l abogado de] demandante, o el
demandante si cl demandante no tiene abogado, para resolver esta disputa No tiene que kacerlo si no quiere.
Esto pucde evitar que se registre una adjudicacidn y puede ser que el demandante esté.de acuerdocon aceptar un
convento de pago lo cual es algo que el juez no puede imponer. Tendré que comparecer en cl tribunal en la
Fecha del juicio a menos que se Ilegue a un acuerdo escrito que se registra en el tribunal.

ADEMAS, O DE LO CONTRARIO, USTED PUEDE
3. Conseguir un abogado Si Ud no tiene dinero para pagar a un abogado, es posible que puedarecibir.
consejos legales gratuitos si se comunica con Servicios Legales {Legal Services) al .908-354-4340

Si tiene dinero para pagar a un abogado pero no conoce ninguo puede Itamar a Servicios de Recomendacién de
Abogados (Lawyer Referral Services) del Colegio de Abogados (Bar Association) desu condado local al

Si necesita un. intérprete o alguna acomodacion para un impedimento, tiene que fi ifi re tamente al
tnbunal, lek
Gy:

 

 
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 5 of 8 PagelD: 9

UNN SC 000694-19 08/05/2019 Pg 1 of 3 Trans ID: SCP20191805346

SMALL CLAIMS COMPLAINT (Contract, Security Deposit, Rent, or Tort)

NOTICE: This is a public document, which means the document as submitted will be available to the public upon request. Therefore,
do not enter personal identificrs on it, such as Social Security number, driver's license number, vehicle plate number, insurance policy
number, active financial account number, or active credit card number.

Plaintiff or Filing Attorney Information:
Name SHAUN GOURDINE

NJ Adomey AD NUTR o7-eLizaBeTH-Nd- 07206
Address

 

 

Superior Court of New Jersey
Telephone Number _(310)-714-2046 ext, _ Law Division, Special Civil Part
Small Claims Section

Union Count
butane Oe GA Y1T

 

 

 

 

 

 

 

From Plaintiff (to be provided by the court)
Name SBAUN SF EION'ST, EEIZABETH, Nu-0?206—————————— ae
Address _ Civil Action

Complaint
Telephone Number (310)-714-2046 ext,
To Defendant Check One:
Nume SYNCHRONY BANK/FRAUD UNIT CI Contract
Address : ‘ ‘ (] Security Deposit

] Rent
Telephane Number (877}-294-7880 ext. @ Personal Injury or Property Damage (other than
motor vehicle)
COMPLAINT

Demand: $3,000.00. ss plus costs. Type or print the reasons you, the Plaintiff(s), are suing the Defendant(s):

Attach additional sheets if necessary.
DEFENDANT CAUSED PLAINTIFF THE SAME PERSONAL INJURY AS IN SELLERS v. BUREAU of PRISONS 959 F 2d 307 (D.C
UI T992) BY MAINTAINING AND PROVIDING THE PUBLIC WITH INCORRECT INFORMATION ABOUT PLAINTIFF CREDIT FICE

 

 

 

 

 

 

' .
| IMPORTANT: Plaintiffs and defendants must bring al! witnesses, photos, and documents, and other evidence to the
| hearing. Subpocna forms are available at the Clerk’s office to require the attendance of witnesses.
i

 

At the trial Plaintiff will require:
An interpreter ClYes MBNo Indicate Language a
An accommodation for disability [J Yes [No indicate Disability

| certify that the matter in controversy is not the subject of any other court action or arbitration proceeding, now pending
or contemplated, and that no other parties should be joined in this action.

{ certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

7/20/2019 Mires en - Accor.

Date / Plainlif?’s Signature

SHAUN GOURDINE
Plamtiff's Name Typed, Stamped or Printed

Revised 06/13/2018, CN 10151 page 7 of 9
Revised 09/04/2012, CN 10532 (Appendix XI-C)
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 6 of 8 PagelD: 10

UNN SCT 000694-19 08/05/2019 Pg 2 of 3 Trans ID SCP20191805346

PROCEDURAL HISTORY

SHAUN GOURDINE vs. SYNCB/WALMART

JUNE 19, 2019 DEFENDANT PROVIDED THE PUBLIC AND CREDIT BUREAU’S WITH NEGATIVE
INFORMATION STATING PLAINTIFF HAD AN OPEN COLLECTION ACCOUNT # 603220

TOTALING THE AMOUNT OF $2,349.00 WITH THEM. DEFENDANT FAIL TO PROVIDE THE EXECUTED
CONTRACT SIGNED BY PLAINTIFF. PLAINTIFF CONTACTED DEFENDANT ON NUMEROUS OCASSIONS AND
DEFENDANT FAILTO STOP REPORTING THIS NEGAVTIVE INFORMATION OR STOP BILLING PLAINTIFF FOR

THIS COLLECTION ACCOUNT.
RELIEF SOUGHT

1. ORDER DEFENDANT TO ISSUE A LETTER STATING THEIR NEGATIVE SUBMISSIONS ABOUT PLAINTIFF
FAILING TO PAY THEM $2,349.00 ACCOUNT # 603220 WAS AN ERROR AND MUST BE

REMOVED FROM PLAINTIFF CREDIT REPORT.

2. ORDER DEFENDANT TO PAY PLAINTIFF $3,000.00 FOR INJURIES THEY CAUSED PLAINTIFF TO SUFFER,
PLAINTIFF WAS HARRASSED AND EMBARRASSED BY DEFENDANT.

3, ORDER DEFENDANT TO REIMBURSE DEFENDANT OF ALL FILING FEES AND COURT COST.

JULY 20, 2019 AA Lots he aichedas
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 7 of 8 PagelD: 11

Pg 3 of 3 Trans ID: SCP20191805346

2019

O8/05/

UNN SC 000694-719

 

 

tae mee @ res

Japs) A@ULUL JU YISYY JUA UO QJ [ON JNOA BOUaIA}Oy ee
LSSE-O0E0S Vi ‘SeUoy) seq LESpL XOg Od jasow pue yunoooe snod aBeuew ‘juawAed
0} Ou] “Yperg epjmuoleN o} e\qeded 2 B/NPSYOSAl JO BYeL O] Aep B SuNoY Hz BIqEyEAe any eneerst
Jepuo Asuow Jo yoeys B puss :12~y Aq Aeg =) S| TOT TOT OMOEA :jey10g EURO eindeg F Gale

 

Junoa0e B}y)
BAJOSEI NOA diay o} eigeyrere ale suodo Buynoyo) ayy “BAoqe UMOYS SI Ja}Ja] Sp Jo alep ey] jo se GOUBIE, JUNO BULL 2D
“"UORD2|}09 JO} “SU] ‘pas PIMUONEN 0} palloja: ueSq Sey JOWPevD peduaiaey Aoge ely UIA soURIEq BuIpUue}s}NO JNO,

 

 

 

 

© 904 Uy Ypaup eppeuoney FRE

 

   
        

TOS TOT UNCRTEAT
999}-8Z9-L/8-1 so syseso vopsvenren
13 wdgo-9-we 00:01 Aepus-Aepuoyy KON
LeSe-O0e0s vi ‘seuWSsq =
. 1 L8Sbt XO Od
oul ‘1pad

9 apimuojjen
Aste tre Mere ee eer ee OCA OS nee gees Cale Sie Beware) oe Bru ic saat ae tee es 8] oe ed

Per Leo TeeN0 Le UPUSIU oko eg Le 9[eL0104) Bey BT=) Le Re PAg eae) oaECSVECI ys JETS 12)

h QESE2STPOe2PT TO

ZE6b-90220 FN Requziig

80F idV LS GNzZ Szz

suUIpsnes uNneYys

Wid-S2SZZ

L8SE-Q0ENS V) SEUICW Seog LIEU ATH ILELLET SL GP LLL Uabefopefiys

come Heong fey aA gg ANE
“ONI ‘LIGSHS SCIMNOILVN
aggp Ula fLe fot d ggg tag gf UDyst fly fg fey gg ono ff fobe] fy babAUi ff 115 ys
“OL MASY

aa HOGG UO SSOIPpy MON JuUY ‘Ssauppe jo efuay Oo SOLOR LOZ WI NIBLOZZOMPoieoie8

WOT USA FOROIIEAT :sse708 Juno snoy-yz

 

TT

Lbz00 PSEO-BOCOS Yi ‘SeUjOW seq
PSEOL X08 Od
WUNAGNOS ONY TYNOSYSd

 
Case 2:19-cv-17154-CCC-ESK Document 1-1 Filed 08/23/19 Page 8 of 8 PagelD: 12

Leeeebantlater MeL iefee Leg egeagegeg ee IUURptopUl preg ly cffgys OS08 SzZ2eaeetcrsr

B2C0-28bSt HO NOLAVG

9228 XO8 Od

LINQONVeS MNVE ANONHONAS

ai

 

8L SLEZ L000 OOPO ZLLO 6968 F126

A

n IVAW GalsaiLua9 Sdsn

 

  

 
 

Le re

SO SZv00

L0ZL0 TN ‘Wegeziy
20015 Pay “IS pecig Z
AIG HAD YOU

64 F890000SNNN
